Citation Nr: 1119199	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-48 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for a left knee disability, to include as secondary to service-connected chondromalacia, right patella, and status post right knee arthroscopy.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision, which denied a claim for service connection for left knee. 

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Board notes that the October 2009 statement of the case (SOC) also included the issue of entitlement to an evaluation in excess of 10 percent for service-connected arthritic changes status post right patella chondromalacia.  However, as the Veteran indicated on his December 2009 VA Form 9 Appeal that he only wished to appeal his claim for service connection for a left knee disability, the issue of entitlement to an evaluation in excess of 10 percent for service-connected arthritic changes status post right patella chondromalacia has not been properly appealed and, therefore, is currently not before the Board for consideration.  

In January 2011, a video conference hearing was held before the undersigned Veterans Law Judge at the Louisville, Kentucky RO.  A transcript of that proceeding has been associated with the claims folder.  

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.  Moreover, the Board notes that additional evidence was associated with the claims file without a waiver of initial review.  However, as this evidence is not relevant to the issue on appeal and this issue is being granted, as will be discussed below, the Board may proceed to adjudicate the claim accordingly. 


FINDINGS OF FACT

1.  By a RO decision dated in December 1991, the Veteran's claim of service connection for a left knee disorder was denied on the basis that no left knee problem was shown in service treatment records and there was no evidence of arthritis within one year of military service. 

2.  Evidence received since the December 1991 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability, to include as secondary to service-connected chondromalacia, right patella, and status post right knee arthroscopy.

3.  Resolving doubt in favor of the Veteran, his left knee disability is shown to be causally related to his service-connected right knee disabilities. 


CONCLUSIONS OF LAW

1.  The December 1991 RO decision denying the Veteran's claim of service connection for a left knee disorder is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a left knee disability has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Service connection for a left knee disability is warranted.  See 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a left knee disability, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2010).  This includes disability made chronically worse by service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b)

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a left knee disability.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran was denied service connection for a left knee disorder in a December 1991 RO decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).  The Veteran was notified of the December 1991 RO decision via a December 16, 1991, letter.  He did not file a timely appeal.  Therefore, the December 1991 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).   

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the December 1991 denial was that no left knee problem was shown in service treatment records and there was no evidence of arthritis within one year of military service.  At the time of this denial, VA medical records, service treatment records, and statements submitted by the Veteran were considered. 

The new evidence submitted since this denial consists of statements and hearing testimony from the Veteran, and VA medical records.

With regard to the newly submitted VA medical records, a VA physician noted in a January 2009 VA treatment record that the Veteran complained of pain in both knees.  The examiner noted that he has had problems with his right knee dating back to a service-connected injury.  As a result of this injury, he is now having problems with pain in his left knee secondary to degenerative arthritis.  The physician stated that it is as likely as not that the increased stress on his left knee because of the service-connected injury of his right knee has resulted in the degenerative problem that he is now experiencing with his left knee.  This same VA physician issued a statement in December 2010, in which he stated that it is at least as likely as not that the right knee condition caused the left knee condition.  

Therefore, as the newly submitted medical evidence reflects that the Veteran has a current left knee disability that is related to his service-connected right knee disability, the Board concludes that this evidence satisfies the low threshold requirement for new and material evidence and raises a reasonable possibility of substantiating the claim.  As such, the claim is reopened.  The Board will now turn to evaluating the merits of his claim.

The Veteran is seeking entitlement to service connection for a left knee disability.  Specifically, the Veteran indicated at the January 2011 hearing that he believes his left knee disability is associated with his service-connected right knee disability.  The Veteran essentially contends that he compensates for his right knee disability with his left knee and, as a result, has caused injury to his left knee.  
   
The Board notes that the Veteran is currently service connected for chondromalacia of the right patella, status post right knee arthroscopy, and arthritic changes status post right patella chondromalacia. 

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a left knee disability.  

Following service, the Veteran reported in an April 1991 VA treatment record that he suffered an acute injury to his left knee while playing basketball 3 weeks earlier.  He was diagnosed with traumatic arthritis of the left knee.  It was also noted in this treatment record that the Veteran had a history of jumping knee or jumper's knee approximately 10 years ago.  In a March 1997 VA medical record, the Veteran was noted as having joint pain of the left leg.  More recently, the Board notes that October 2006 VA x-ray reports revealed that the Veteran has moderate degenerative joint disease of both knees, with the right being greater than the left. 

In February 2009, the Veteran underwent a VA examination.  The examiner reviewed the claims file.  The Veteran reported that he noticed pain in his left knee on raising and lowering himself from a chair in 2000.  Currently, he has a grinding and crunching sensation of the left knee on motion, an occasional popping sensation, and chronic soreness.  He reported that he is never pain free with regard to his knee and that the pain has gradually increased over the past 8 years.  Upon examination, the Veteran was diagnosed with chondromalacia patella and joint effusion of the left knee.  The examiner opined that the Veteran's left knee condition is less likely as not caused by or a result of a right knee disability.  The examiner indicated that the records strongly indicate that the Veteran has chondromalacia patella of the right knee.  The recent MRI demonstrates chondromalacia patella of the left knee.  Chondromalacia patella is often a bilateral condition.  Therefore, the Veteran's current left knee condition is strongly associated with his service-connected right knee disability.  The examiner went on to note that a review of the medical literature suggests that individuals with lower extremity pathology may have symptoms in the contralateral healthy limb, presumably on the basis of an abnormal gait.  However; 1) the evidence is relatively weak (odds ratio of 1.3 for knee pain in the contralateral knee) and 2) the abnormalities in the contralateral limb are described as osteoarthritis, osteophytosis, and narrowing of the joint space, which is not manifested in this Veteran.  The examiner concluded by stating that, therefore, the Veteran's current left knee condition is less likely as not caused by or a result of his service-connected right knee disability.

As noted above, in a January 2009 VA treatment record, a VA treating physician noted that the Veteran complained of pain in both knees.  The examiner noted that he has had problems with his right knee dating back to a service-connected injury.  As a result of this injury, he is now having problems with pain in his left knee secondary to degenerative arthritis.  The physician stated that it is as likely as not that the increased stress on his left knee because of the service-connected injury of his right knee has resulted in the degenerative problem that he is now experiencing with his left knee.  This same VA physician issued a statement in December 2010, in which he stated that it is at least as likely as not that the right knee condition caused the left knee condition.  

In a January 2011 VA treatment record, a separate examiner indicated that the Veteran presented for left knee pain with a PCP note stating "At least, as likely as not, the right knee condition caused the left knee condition."  This examiner stated that he feels this is reasonable and supports this statement.

With regard to the issue of whether the Veteran's left knee disability was caused or aggravated by his service-connected right knee disabilities, the Board notes that the claims file contains conflicting medical opinions on the matter. 

The Board has considered the February 2009 VA opinion.  The Board notes that, based on the fact that chondromalacia patella is often a bilateral condition, the examiner indicated that the current left knee condition is strongly associated with his service-connected right knee disability.  It is unclear from this statement whether the examiner was intending to suggest that the left knee condition was caused or aggravated by the right knee condition or whether this left knee condition simply occurred simultaneously.  The examiner went on to indicate that the Veteran's left knee condition is less likely as not caused by or a result of a right knee disability.  However, it appears that the examiner based this opinion on medical literature suggesting that individuals with lower extremity pathology may have symptoms in the contralateral healthy limb, but that the abnormalities in the contralateral limb are described as osteoarthritis, osteophytosis, and narrowing of the joint space, which is not manifested in this Veteran.  While the February 2009 VA examiner diagnosed the Veteran with chondromalacia patella and joint effusion of the left knee, other medical evidence of record reflects the Veteran to have arthritis of the left knee as well.  Specifically, October 2006 x-ray reports revealed the Veteran to have moderate degenerative joint disease of both knees. 

Therefore, as the February 2009 VA opinion indicating that the Veteran's left knee condition is less likely as not caused by or a result of a right knee disability appears to be based, at least in part, on a lack of a diagnosis of osteoarthritis, which conflicts with other medical evidence of record diagnosing the Veteran with degenerative joint disease of both knees; and the claims file contains medical opinions from 2 separate VA physicians indicating that the Veteran's right knee condition caused his left knee condition, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has a left knee disability that was caused by his service-connected right knee disabilities.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for his left knee disability.  


ORDER

Entitlement to service connection for a left knee disability, to include as secondary to service-connected chondromalacia, right patella, and status post right knee arthroscopy is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


